DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest a multi charged particle beam writing apparatus comprising: 
a shaping aperture array member including a plurality of holes and configured to form multiple beams by allowing a charged particle beam to pass through the plurality of holes;
a blanking aperture array member including a plurality of blankers each configured to turn on and off a corresponding beam of the multiple beams;
a movable stage holding a substrate thereon, the substrate being a writing target;
a stage position detector detecting a position of the stage; 
a mark disposed on the stage; 
a deflector deflecting the multiple beams;
a beam position detector detecting a beam position of each beam by allowing the multiple beams to pass over the mark;

a writing data processor calculating an amount of irradiation correction of each beam for correcting the beam shape based on the detected beam shape.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Iizuka (US 2017/0358425), who teaches a multi charged particle beam writing apparatus comprising a shaping aperture array member, a blanking aperture array member, a movable stage holding a substrate, a stage position detector, a mark disposed on the stage, a deflector, a beam position detector, a beam shape detector detecting a beam shape based on the detected beam position and the detected position of the stage, and a writing data processor calculating an irradiation correction of each beam; however Iizuka fails to explicitly teach that the beam shape is detected at predetermined time intervals.
The primary reason for allowance of the claims is the combination of the multi charged particle beam writing apparatus’ shaping aperture array member including a plurality of holes and configured to form multiple beams by allowing a charged particle beam to pass through the plurality of holes; the blanking aperture array member including a plurality of blankers each configured to turn on and off a corresponding beam of the multiple beams; the movable stage holding a substrate thereon, the substrate being a writing target; the stage position detector detecting a position of the stage; the mark disposed on the stage; the deflector deflecting the multiple beams; the beam position detector detecting a beam position of each beam by allowing the multiple .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881